                                        Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 1 of 20



                               1    Glenn R. Kantor – State Bar No. 122643
                                     E-mail: gkantor@kantorlaw.net
                               2    Anna Martin – State Bar No. 154279
                                     E-mail: amartin@kantorlaw.net
                               3    KANTOR & KANTOR, LLP
                               4    19839 Nordhoff Street
                                    Northridge, CA 91324
                               5    Telephone: (818) 886-2525
                                    Facsimile: (818) 350-6272
                               6
                                    Attorneys for Plaintiff,
                               7    ELISA THOMPSON
                               8                                 UNITED STATES DISTRICT COURT
                               9                                NORTHERN DISTRICT OF CALIFORNIA
                               10
                                    ELISA THOMPSON,                                    CASE NO: 21-cv-00026 YGR SK
                               11
                                                                                       PLAINTIFF’S FIRST AMENDED
                               12                                                      COMPLAINT
                                                   Plaintiff,
                               13
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                                           vs.
                               14
       (818) 886 2525




                                    ORACLE CORPORATION; ORACLE                         DEMAND FOR JURY TRIAL
                               15
                                    AMERICA, INC.; ORACLE CORPORATION
                               16   LONG TERM DISABILITY PLAN; AND
                                    HARTFORD LIFE & ACCIDENT
                               17   INSURANCE COMPANY
                               18                  Defendants.
                               19
                               20          Plaintiff, Elisa Thompson (“Plaintiff”) herein sets forth the allegations of her First

                               21   Amended Complaint against Defendants Oracle Corporation and Oracle America, Inc.

                               22   (“hereinafter jointly referred to as Oracle”), Oracle Corporation Long Term Disability Plan (“the

                               23   Plan”) and Hartford Life and Accident Insurance Company (“Hartford”).

                               24                                     PRELIMINARY ALLEGATIONS

                               25          1.      “Jurisdiction” – Jurisdiction is based on diversity of citizenship pursuant to 28

                               26   U.S.C. § 1332. The amount in controversy, exclusive of interest and costs, exceeds the sum of

                               27   $75,000.00. The Plaintiff is currently a citizen and resident of the State of New York, and the

                               28   Defendants, Oracle America, Inc., Oracle and the Plan, are incorporated in the State of Delaware


                                                                                 1
                                                                     FIRST AMENDED COMPLAINT
                                        Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 2 of 20



                               1    and their principal place of business is in the State of California. Hartford is a corporation with

                               2    Connecticut being its principal place of business and its State of Incorporation.

                               3           2.      In the alternative, this action is brought under 29 U.S.C. Sections 1132(a), (e), (f)

                               4    and (g) of the Employee Retirement Income Security Act of 1974 (hereinafter “ERISA”) as it

                               5    involves a claim by Plaintiff for employee benefits under employee benefit plans regulated and

                               6    governed under ERISA. Jurisdiction is predicated under these code sections as well as 28 U.S.C.

                               7    Sections 1331, as this action involves a federal question. This action is brought to obtain benefits

                               8    and to clarify and enforce Plaintiff’s past, present and future rights to benefits under all of the

                               9    employee benefit plans; to obtain other equitable relief, including but not limited to, benefits

                               10   under a long term disability plan, an equitable surcharge equal to the amount of benefits owed, or

                               11   reformation of the Plan to reflect the promise made to Plaintiff in a separate written employment

                               12   agreement. Plaintiff is also entitled to her attorney fees and costs.

                               13          3.       “Intradistrict Assignment” – Intradistrict assignment is proper in the San
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   Francisco or San Jose Division of the Northern District of California because the events giving
       (818) 886 2525




                               15   rise to this lawsuit occurred in San Mateo and/or Santa Clara Counties.

                               16          4.      In or about October 2000, Plaintiff was seeking new employment with a

                               17   technology company. She was negotiating with both Intel Corporation, and with Sun

                               18   Microsystems. In October 2000, Plaintiff received written employment offers from both Intel

                               19   Corporation and Sun Microsystems.

                               20          5.      On October 24, 2000, Sun Microsystems made Plaintiff a written offer of

                               21   employment. At the time the employment negotiations were taking place, Plaintiff was

                               22   concerned about a pre-existing medical condition which she had suffered from as a child, which

                               23   she was concerned would reappear and potentially render her unable to continue to work. For

                               24   that reason, she countered the offer of employment from Sun Microsystems, and specifically

                               25   sought “lifetime” disability benefits. Her counteroffer was accepted and documented in a letter

                               26   dated October 25, 2000 setting forth the terms of Plaintiff’s offer of employment. A true and

                               27   correct copy of the October 25, 2000 employment offer letter is attached hereto as Exhibit “1”

                               28   and is incorporated herein by reference. Plaintiff relied upon the representations regarding a


                                                                                  2
                                                                      FIRST AMENDED COMPLAINT
                                        Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 3 of 20



                               1    long term disability benefit with a life time benefit period, and, as a sign of her reliance, Plaintiff

                               2    accepted employment with Sun Microsystems offer by signing the October 25, 2000 letter (Exh.

                               3    1) on the line which noted “Acknowledged and accepted” and setting forth her start date and

                               4    month and day of birth.

                               5           6.      Plaintiff did not purchase other disability insurance.

                               6           7.      On or about October 30, 2000, Plaintiff commenced employment with Sun

                               7    Microsystems receiving the compensation set forth in Exhibit “1” which compensation included

                               8    “lifetime” disability benefits.

                               9           8.      In July 2001, Plaintiff was involved in a serious accident which rendered her

                               10   permanently disabled. Her injuries were unrelated to her pre-existing condition. After her

                               11   accident, Plaintiff applied for Short Term Disability pursuant to the Sun Microsystems Self-

                               12   Funded Short Term Disability Plan. All Short Term Disability benefits to which she was

                               13   eligible were paid to her. When her Short Term Benefits were exhausted, she applied for
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   benefits pursuant to the Sun Microsystems Self-Funded Long Term Disability Plan. Her benefit
       (818) 886 2525




                               15   claim was approved, and she began to receive Long Term Disability Benefits. As a result,

                               16   Plaintiff became a vested participant in the Long Term Disability Plan. Plaintiff’s benefits were

                               17   accrued and vested and survived termination of employment. Both the Sun Microsystems Short

                               18   and Long Term Benefit Disability Plans were self-funded by Sun Microsystems. Both the Short

                               19   and Long Term Plans were administered by Matrix Absence Management in its capacity as a

                               20   Third Party Administrator of disability benefits.

                               21          9.      Plaintiff received monthly benefits from Sun Microsystems from late 2001,

                               22   through early 2010. Attached as Exhibit “2” is a copy of a Matrix Worksheet which set forth her

                               23   annual income and monthly benefit.

                               24          10.     The continued payment of disability benefits demonstrates that Plaintiff’s such

                               25   benefits were accrued and vested and survived any termination of employment.

                               26          11.     In January 2010, the acquisition of Sun Microsystems by Oracle was completed.

                               27   Oracle purchased all of Sun Microsystems’ assets, and assumed responsibility for all of its

                               28   liabilities, including its welfare benefit plan and employee agreement obligations, which


                                                                                  3
                                                                      FIRST AMENDED COMPLAINT
                                        Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 4 of 20



                               1    included the obligation to continue to pay Plaintiff’s disability benefits during her lifetime.

                               2            12.     Plaintiff is informed and believes that Oracle had a Long Term Disability Plan in

                               3    effect at the time it purchased Sun Microsystems, and that it provided Long Term Disability

                               4    coverage to the Sun Microsystems’ employees who became employees of Oracle. Plaintiff is

                               5    further informed and believes that Oracle and/or the Plan assumed liability for administering and

                               6    paying the claims of all Sun Microsystems employees who were receiving disability benefits at

                               7    the time of the acquisition of Sun Microsystems by Oracle, including those employees who were

                               8    promised employee benefits pursuant to an employment agreement. Plaintiff is further informed

                               9    and believes that on or about January 2011, Oracle and the Plan funded at least some of the plan

                               10   benefits via the purchase of a group long term disability policy from Hartford.

                               11           13.     Plaintiff is informed and believes that the Plan is an employee welfare benefit

                               12   plan regulated by ERISA. Oracle, established the Plan and is the Plan Sponsor. Plaintiff is

                               13   entitled to long term disability benefits for the duration of Plaintiff’s disability, for so long as
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   Plaintiff remains totally disabled and for long as she lives as required under the terms of the Plan
       (818) 886 2525




                               15   and the written employment agreement. The Plan is doing business in this judicial district, in

                               16   that it covers employees residing in this judicial district.

                               17           14.     Defendant Hartford can be found in this judicial district and the Plan is

                               18   administered in this judicial district. Thus, venue is proper in this judicial district pursuant to 29

                               19   U.S.C. Section 1132(e)(2) (special venue rules applicable to ERISA actions).

                               20           15.     On April 2, 2020, Plaintiff was advised by Hartford that her claim was denied per

                               21   the policy which provided that the maximum duration of benefits is to age 65 for Age of Onset of

                               22   Disability of 60 or younger. This was the first time that Plaintiff learned that Defendants

                               23   breached the employment agreement.

                               24           16.     On July 13, 2020, Oracle affirmed Hartford’s decision to terminate Plaintiff’s

                               25   benefits as of her 65th birthday.

                               26           17.     On September 24, 2020, in the event that ERISA governed this matter, Plaintiff

                               27   submitted two separate appeals of the denial of disability benefits, one to Oracle and one to

                               28   Hartford.


                                                                                    4
                                                                        FIRST AMENDED COMPLAINT
                                        Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 5 of 20



                               1           18.     On October 27, 2020, Oracle advised Plaintiff that “[w]e have been looking into

                               2    the concerns raised. In addition, we understand that Ms. Thompson has filed an appeal with the

                               3    Hartford with respect to the termination of her LTD benefits as of her 65th birthday. We will

                               4    wait for Hartford to complete their review of her appeal in accordance with ERISA’s claims

                               5    procedures.”

                               6           19.     On November 12, 2020, Hartford denied Plaintiff’s appeal.

                               7           20.     Oracle has yet to respond to Plaintiff’s appeal. Oracle is well beyond the 45-day

                               8    ERISA deadline to do so.

                               9           21.     Plaintiff is informed and believes that the LTD Plan, at least in part, is insured by

                               10   Hartford by virtue of the Policy. Under the terms of the Plan, the Policy was an “Incorporated

                               11   Document” and was expressly incorporated into the Plan Document. Plaintiff is further informed

                               12   and believes that the Policy had an anniversary date on or after April 1, 2012. Plaintiff is further

                               13   informed and believes that the Policy was amended or renewed on or after April 1, 2012.
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   Plaintiff is further informed and believes that the Policy remained in force after April 1, 2012.
       (818) 886 2525




                               15   Plaintiff is informed and believes that Hartford may not exercise discretion to determine benefits

                               16   as any language bestowing discretion on Hartford is void pursuant to California Insurance Code

                               17   Section 10110.6.

                               18          22.     Plaintiff is informed and believes that the Policy was issued with the intent to

                               19   insure employees of Oracle, including all former active, full-time and part-time employees of

                               20   Sun Microsystems and those employees who were provided benefits in accordance with a written

                               21   employment agreement.

                               22     FIRST CLAIM FOR RELIEF AGAINST ORACLE CORPORATION AND ORACLE

                               23                AMERICA, INC. FOR BREACH OF EMPLOYMENT CONTRACT

                               24          23.     Plaintiff refers to and incorporates by reference paragraphs 1 through 22 as

                               25   though fully set forth herein.

                               26          24.     On October 24, 2000, Sun Microsystems made Plaintiff a written offer of

                               27   employment. Plaintiff made a counter-offer and specifically sought “lifetime” disability

                               28   benefits. Sun Microsystems’ counteroffer was accepted and documented in a letter dated


                                                                                 5
                                                                     FIRST AMENDED COMPLAINT
                                        Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 6 of 20



                               1    October 25, 2000 setting forth the terms of Plaintiff’s offer of employment. (Exh. 1) Plaintiff

                               2    accepted Sun Microsystems’ offer by signing the October 25, 2000 letter on the line which noted

                               3    “Acknowledged and accepted” and setting forth her start date and month and day of birth. As a

                               4    result, Sun Microsystems and Plaintiff entered into a binding contract. (Exh. 1)

                               5           25.     The consideration set forth in the contract dated October 25, 2000 was fair and

                               6    reasonable. Plaintiff had offers from other employers. Plaintiff accepted employment with Sun

                               7    Microsystems in exchange for life time disability benefits among other things and commenced her

                               8    employment with Sun Microsystems.

                               9           26.     Plaintiff has performed all conditions and promises required on her part to be

                               10   performed in accordance with the terms and conditions of the contract.

                               11          27.     In January 2010, the acquisition of Sun Microsystems by Oracle Corporation was

                               12   completed. Oracle purchased all of Sun Microsystems’ assets, and assumed responsibility for all

                               13   of its liabilities, including contracts entered into by Sun Microsystems with its employees,
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   including Plaintiff. Oracle is the responsible party and is liable as Plaintiff’s disability benefits as
       (818) 886 2525




                               15   extended by the employment contract between Plaintiff and Sun Microsystems.

                               16          28.     The contract contains an implied covenant of good faith and fair dealing which

                               17   means that Oracle must deal fairly with Plaintiff and honor the terms of the contract. Oracle has

                               18   acted in bad faith and violated the implied covenant of good faith and fair dealing.

                               19          29.     As a proximate result of the wrongful conduct of Oracle, Plaintiff has damages for

                               20   the amounts owed under the contract, the exact amount will be proven at trial.

                               21    SECOND CLAIM FOR RELIEF SECOND CLAIM FOR RELIEF AGAINST ORACLE

                               22     CORPORATION AND ORACLE AMERICA, INC. FOR PROMISSORY ESTOPPEL

                               23          30.     Plaintiff refers to and incorporates by reference paragraphs 1 through 29 as

                               24   though fully set forth herein.

                               25          31.     Defendants made a clear and unambiguous promise to Plaintff that if she accepted

                               26   employment from Sun Microsystems/Oracle, that she would be provided with “a long term

                               27   disability benefit with a life time benefit period.”

                               28

                                                                                  6
                                                                      FIRST AMENDED COMPLAINT
                                        Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 7 of 20



                               1            32.     Defendants breached this promise by refusing to pay Plaintiff a long term

                               2    disability benefit with a life time benefit period.

                               3            33.     Plaintiff first learned of this breach on April 2, 2020.

                               4            34.     Plaintiff relied upon Defendants’ promise regarding a long term disability benefit

                               5    with a life time benefit period, and, as a sign of her reliance, Plaintiff accepted employment with

                               6    Defendants. Additionally, Plaintiff did not pursue the purchase of other disability insurance.

                               7    Plaintiff’s reliance on Defendants’ promise was foreseeable since the promise was an

                               8    inducement for Plaintiff to become employed by Sun Microsystems/Oracle.

                               9            35.     As a result of Defendants’ breaches, Plaintiff has suffered an injury as a result of

                               10   Defendants’ behavior in the form of reduced benefits under the Plan or some other Plan. The

                               11   only method of avoiding the injustice of the injuries sustained by Plaintiff as alleged in this First

                               12   Amended Complaint is to enforce the promise Defendants made to Plaintiff to provide a long

                               13   term disability benefit with a life time benefit period.
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14           36.     As a result of Defendants conduct toward Plaintiff and the conduct proximately
       (818) 886 2525




                               15   caused by them, as alleged in this First Amended Complaint, Plaintiff has suffered the loss of

                               16   disability benefits of which she was promised.

                               17     THIRD CLAIM FOR RELIEF SECOND CLAIM FOR RELIEF AGAINST ORACLE

                               18            CORPORATION AND ORACLE AMERICA, INC. FOR FRAUDULENT

                               19                                        MISREPRESENTATION

                               20           37.     Plaintiff refers to and incorporates by reference paragraphs 1 through 36 above as

                               21   those fully set forth herein.

                               22           38.     Defendants fraudulently misrepresented to Plaintiff that she would be entitled to

                               23   “a long term disability benefit with a life time benefit period” if she accepted employment.

                               24           39.     Such representation was untrue and known to be untrue or was made recklessly

                               25   and was made with the intention to cause Plaintiff to enter into an employment agreement to

                               26   work for Defendants rather than some other employer.

                               27           40.     Such representations were made with Defendants’ knowledge that the promise

                               28   would not be kept and that no mechanism to provide such benefits would be created.


                                                                                  7
                                                                      FIRST AMENDED COMPLAINT
                                        Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 8 of 20



                               1            41.     Plaintiff was justified in relying upon the representation of Defendants. Plaintiff

                               2    was particularly justified in relying on such representation as it was set forth in a written

                               3    employment agreement. This was not an oral representation.

                               4            42.     Plaintiff relied upon such misrepresentation to her detriment in that she came to

                               5    work for Defendants, but Defendants have now refused to provide a long term disability benefit

                               6    with a life time benefit period and did not purchase other disability coverage.

                               7            43.     Defendant’s fraudulent conduct proximately caused Plaintiff to suffer the loss of

                               8    long term disability benefits with a lifetime benefit period and to suffer continuing severe mental

                               9    and emotional distress.

                               10    FOURTH CLAIM FOR RELIEF SECOND CLAIM FOR RELIEF AGAINST ORACLE

                               11             CORPORATION AND ORACLE AMERICA, INC. FOR NEGLIGENT

                               12                                       MISREPRESENTATION

                               13           44.     Plaintiff refers to and incorporates by reference paragraphs 1 through 43 above as
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   those fully set forth herein.
       (818) 886 2525




                               15           45.     Defendants negligently and/or recklessly misrepresented to Plaintiff that she

                               16   would be entitled to “a long term disability benefit with a life time benefit period” if she

                               17   accepted employment.

                               18           46.     Defendants had a duty to speak with care regarding the promised compensation

                               19   and benefits, especially long term disability benefits.

                               20           47.     Such representation was made with the intention to cause Plaintiff to enter into an

                               21   employment agreement to work for Defendants rather than some other employer.

                               22           48.     Plaintiff was justified in relying upon the representation of Defendants. Plaintiff

                               23   was particularly justified in relying on such representation as it was set forth in a written

                               24   employment agreement.

                               25           49.     Plaintiff relied upon such misrepresentation to her detriment in that she came to

                               26   work for Defendants, but Defendants have now refused to provide a long term disability benefit

                               27   with a life time benefit period and did not purchase other disability coverage.

                               28           50.     Defendant’s unreasonable and/or reckless conduct proximately caused Plaintiff to


                                                                                  8
                                                                      FIRST AMENDED COMPLAINT
                                        Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 9 of 20



                               1    suffer the loss of disability benefits and to suffer severe mental and emotional distress and other

                               2    incidental damages in an amount to be proven at trial.

                               3    In the alternative,

                               4          FIFTH CLAIM FOR RELIEF AGAINST HARTFORD LIFE AND ACCIDENT

                               5    INSURANCE COMPANY, ORACLE CORPORATON, ORACLE AMERICA, INC. AND
                                        ORACLE CORPORATION LONG TERM DISABILITY PLAN FOR BENEFITS
                               6
                                          UNDER THE PLAN, ENFORCEMENT AND CLARIFICATION OF RIGHTS,
                               7
                                     PREJUDGMENT AND POSTJUDGMENT INTEREST, AND ATTORNEY FEES AND
                               8                                                  COSTS
                               9           51.     Plaintiff refers to and incorporates by reference paragraphs 1 through 50 as
                               10   though fully set forth herein.
                               11
                                           52.     At all times herein mentioned, Plaintiff was a covered participant under the terms
                               12
                                    and conditions of the Plan.
                               13
Northridge, California 91324
 KANTOR & KANTOR LLP




                                           53.     Plaintiff was an employee of Sun Microsystems at the time she became disabled.
  19839 Nordhoff Street




                               14
       (818) 886 2525




                                    In accordance with the terms of her employment with Sun Microsystems, she was entitled to
                               15
                                    lifetime benefits.
                               16
                                           54.     On January 14, 2011, Oracle notified Plaintiff that it was making changes to the
                               17
                                    funding and administration of the Plan. The Plan was to be funded by a policy of insurance
                               18
                                    issued by Hartford. Oracle explained that the change in funding and administration would not
                               19
                                    change the plan or benefits applicable to Plaintiff’s claim in any way.
                               20
                                           55.     On April 2, 2020, Plaintiff was advised by Hartford that her claim was denied per
                               21
                                    the policy which provided that the maximum duration of benefits is to age 65 for Age of Onset of
                               22
                                    Disability of 60 or younger. This letter set forth appeal rights under ERISA.
                               23
                                           56.     On July 13, 2020, Oracle affirmed Hartford’s decision to terminate Plaintiff’s
                               24
                                    benefits as of her 65th birthday.
                               25
                                           57.     On September 24, 2020, Plaintiff submitted two separate appeals of the denial of
                               26
                                    disability benefits, one to Oracle and one to Hartford.
                               27
                                           58.     On October 27, 2020, Oracle advised Plaintiff that “[w]e have been looking into
                               28
                                    the concerns raised. In addition, we understand that Ms. Thompson has filed an appeal with the

                                                                                    9
                                                                        FIRST AMENDED COMPLAINT
                                        Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 10 of 20



                               1    Hartford with respect to the termination of her LTD benefits as of her 65th birthday. We will

                               2    wait for Hartford to complete their review of her appeal in accordance with ERISA’s claims

                               3    procedures.”

                               4            59.        On November 12, 2020, Hartford denied Plaintiff’s appeal.

                               5            60.        Oracle has yet to respond to Plaintiff’s appeal. Oracle is well beyond the 45-day

                               6    deadline.

                               7            61.        Plaintiff is informed and believes and thereon alleges that Defendants wrongfully

                               8    deprived her of the benefits to which she is entitled and acted in violation of Plan Documents

                               9    and/or Amendments to Plan documents and by other acts or omissions of which Plaintiff is

                               10   presently unaware, but which may be discovered in this future litigation and which Plaintiff will

                               11   immediately make Defendants aware of once said acts or omissions are discovered by Plaintiff.

                               12           62.        Plaintiff has performed all duties and obligations on Plaintiff’s part to be

                               13   performed under the Plan. To the extent that other requirements were not fulfilled, Plaintiff was
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   excused from performing the same because of the doctrines of exhaustion, deemed exhausted,
       (818) 886 2525




                               15   and of futility.

                               16           63.        As a proximate result of the wrongful conduct of Defendants, Plaintiff has

                               17   suffered a loss of disability benefits, the exact amount will be proven at trial.

                               18           SIXTH CLAIM FOR RELIEF FOR BREACH OF FIDUCIARY DUTY AND

                               19   EQUITABLE RELIEF UNDER ERISA 29 U.S.C. § 1132(a) AGAINST HARTFORD LIFE

                               20      AND ACCIDENT INSURANCE COMPANY, ORACLE CORPORATON, ORACLE

                               21    AMERICA, INC. AND ORACLE CORPORATION LONG TERM DISABILITY PLAN

                               22           64.        Plaintiff incorporates by reference paragraphs 1 through 63 above as though fully

                               23   set forth herein.

                               24           65.        Oracle is the Plan Administrator for the Plan and a named fiduciary.

                               25           66.        As Plan Administrator for the Plan, Oracle owes a fiduciary duty to particpants

                               26   and beneficiaries of the Plan, including Plaintiff.

                               27           67.        Hartford is the Claims Administrator for the Plan and a named fiduciary.

                               28           68.        As Claims Administrator for the Plan, Hartford owes a fiduciary duty to


                                                                                    10
                                                                         FIRST AMENDED COMPLAINT
                                       Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 11 of 20



                               1    participants and beneficiaries of the Plan, including Plaintiff.

                               2           69.      Oracle breached its fiduciary duties under ERISA in the following respects:

                               3                 (a) Failing to provide long term disability benefits with a life time premium to

                               4                 Plaintiff under the Plan in accordance with the employment agreement.

                               5                 (b) Failing to create a class under the Plan for any participants who received long

                               6                 term disability benefits with a life time benefit period, including Plaintiff.

                               7                 (c) Refusing to pay benefits under the Plan in accordance with the employment

                               8                 agreement.

                               9                 (d) Denying in bad faith that Plaintiff is owed long term disability benefits with a life

                               10                time benefit period despite a written contract that provides otherwise.

                               11                (e) Violating the standard of care mandated by ERISA.

                               12          70.      Hartford breached its fiduciary duties under ERISA in the following respects:

                               13                (a) Failing to provide long term disability benefits with a life time premium to
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14                Plaintiff under the Plan in accordance with the employment agreement.
       (818) 886 2525




                               15                (b) Failing to create a class under the Plan for any participants who received long

                               16                term disability benefits with a life time benefit period, including Plaintiff.

                               17                (c) Refusing to pay benefits under the Plan in accordance with the employment

                               18                agreement.

                               19                (d) Violating the standard of care mandated by ERISA.

                               20          71.      At all times relevant, Defendants were ERISA fiduciaries and owed Plaintiff all

                               21   the duties prescribed under ERISA, including without limitation those set forth in 29 U.S.C.

                               22   Section 1104(a).

                               23          72.      Defendants breached said duties by, among other things, failing to discharge their

                               24   duties soley in the interest of, and for the exclusive purpose of, providing benefits to participants,

                               25   including Plaintiff. Further, Defendants breached said duties by failing to discharge their duties

                               26   with care, skill, prudence and diligence under the circumstances then prevailing that a prudent

                               27   fiduciary acting in a like capacity and familiar with such matters.

                               28          73.      As a proximate result of the aforementioned breach of fiduciar duty by


                                                                                  11
                                                                       FIRST AMENDED COMPLAINT
                                        Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 12 of 20



                               1    Defendants, Plaintiff has damages for loss of long term disability benefits in a sum to be shown

                               2    at the time of trial.

                               3            74.         Plaintiff is entitled to relief pursuant to 29 U.S.C. Ssection 1132 (a), including but

                               4    not limited to, equitable surcharge and/or reformation of the Plan.

                               5            75.         As a further direct and proximate result of this breach of fiduciary duty, Plaintiff

                               6    in pursuing this action, has been required to incur attorney fees and costs. Pursuant to 29 U.S. C.

                               7    Section 1132(g)(1), Plaintiff is entitled to have such fees and costs paid by Defendants.

                               8            76.         The wrongful conduct of Defendants has creaed uncertainty where none should

                               9    exist, therefore, Defendant is entitled to equitable remedies to remove that uncertainty.

                               10        SEVENTH CLAIM FOR RELIEF AGAINST DEFENDANTS FOR EQUITABLE

                               11                                                   ESTOPPEL

                               12           77.         Plaintiff refers to and incorporates by reference paragraphs 1 through 76 as

                               13                                           though fully set forth herein.
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14           78.         Defendants made clear representations to Plaintff that if she accepted employment
       (818) 886 2525




                               15   from Sun Microsystems/Oracle, that she would be provided with “a long term disability benefit

                               16   with a life time benefit period.”

                               17                 79.       Defendants now refuse to pay Plaintiff a long term disability benefit with a life

                               18            time benefit period which is contrary to representations that defendants made previously.

                               19           80.         Plaintiff relied upon Defendants’ representations regarding a long term disability

                               20   benefit with a life time benefit period, and, as a sign of her reliance, Plaintiff accepted

                               21   employment with Defendants. Additionally, Plaintiff did not purchase other disability insurance

                               22   due to this reliance. Plaintiff’s reliance on Defendants’ representation was foreseeable since the

                               23   representation was an inducement for Plaintiff to become employed by Sun

                               24   Microsystems/Oracle.

                               25           81.         Plaintiff was ignorant of the true facts that Defendants had not created a

                               26   mechanism for a long term disability benefit with a lifetime benefit period.

                               27                  82.        Plaintiff’s position has been changed detrimentally as a result of Defendants’

                               28       representations in the form of reduced benefits under the Plan or another some other Plan. The


                                                                                     12
                                                                          FIRST AMENDED COMPLAINT
                                       Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 13 of 20



                               1    only method of avoiding the injustice sustained by Plaintiff as alleged in this First Amended

                               2    Complaint is to enforce the representations Defendants made to Plaintiff to provide a long term

                               3    disability benefit with a life time benefit period.

                               4           83.     As a result of Defendants’ conduct toward Plaintiff and the conduct proximately

                               5    caused by them, as alleged in this First Amended Complaint, Plaintiff has suffered the loss of life

                               6    time disability benefits.

                               7
                               8                                         REQUEST FOR RELIEF

                               9           WHEREFORE, Plaintiff prays for relief against Oracle as follows:

                               10          1.      Damages for failure to pay past amounts due under the contract and an order that

                               11   future amounts due under the contract shall be paid for the life of Plaintiff for as long as she

                               12   remains disabled;

                               13          2.      General damages for mental and emotional distress and other incidental damages
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                               14   in the sum of $500,000;
       (818) 886 2525




                               15          3.      Attorney fees reasonably incurred to obtain the amounts owed under the contract;

                               16          4.      Costs of suit incurred herein; and,

                               17          5.      Such other and further relief as this Court deems just and proper.

                               18          In the alternative

                               19          Plaintiff prays for relief against Defendants as follows:

                               20          6.      Payment of disability benefits due Plaintiff;

                               21          7.      An order declaring that Plaintiff is entitled to immediate reinstatement to the Plan

                               22   and creation of a class which provides benefits to Plaintiff for as long as she remains disabled

                               23   through the remainder of her life;

                               24          8.      Payment of disability benefits due Plaintiff or the equitable equivalent by way of

                               25   a finding of surcharge in the amount equal to the disability benefits that should have been

                               26   provided by the Plan as required in the employment agreement.

                               27          9.      Reformation of the Plan such that benefits are paid without reference to any

                               28   provision that may limit benefits to age 65 or some other time period.


                                                                                 13
                                                                      FIRST AMENDED COMPLAINT
                                       Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 14 of 20



                               1           10.     Pursuant to 29 U.S.C. § 1132(g), payment of all costs and attorney fees

                               2    reasonably incurred in pursuing this action; and,

                               3           11.     Payment of prejudgment and post-judgment interest as allowed for under ERISA;

                               4    and,

                               5           12.     Such other and further relief as this Court deems just and proper.

                               6
                               7                                     DEMAND FOR JURY TRIAL

                               8           Plaintiff hereby demands a trial by jury.

                               9
                               10   Dated: March 19, 2021                        KANTOR & KANTOR, LLP

                               11
                               12                                                By:       /s/ Anna M. Martin
                                                                                        Anna M. Martin
                               13                                                       Attorneys for Plaintiff
Northridge, California 91324
 KANTOR & KANTOR LLP
  19839 Nordhoff Street




                                                                                        ELISA THOMPSON
                               14
       (818) 886 2525




                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28

                                                                                14
                                                                     FIRST AMENDED COMPLAINT
Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 15 of 20




            EXHIBIT 1
       Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 16 of 20




                                                                                                        CJcull)e( 25, 2000




Elisa J Thompson
217 Ada Avenue f30
M01.111&ln View. CA 9'1043

Deal Elisa:

CongralUlallOOS! We feel ltlat l/OU have wiat tt takes to be pall ol our s,.,;--..ess Sl0<y and we woua nice l/OU io join ~
ieam. Sun Microsy8lems iS a proven leaC!er in glOllal tecl11lobgy. The taiented employees 11\at Sun hires are
responst>le tor ils plaCe asa Fct\urle 500 leader In anwprise ne1·,,0rlu:omp1U1g. wlh app,amiately $1 6.7 billion in
revenues and operalkln$ in 170 COllltneS.

We are pleased to oiler you Ille posi!iJn ol Stnrtegc Accoont Aepresen:atiwe C, reportilg to Alnhony Shss localed at
our Menlo Pa.11<, Gal~omla office. You .....i be paid• ~we<!lc!y. base salary re1t1 of $5.384.62 ($1,40,000.00 amua!i?ed),
piuS be~l!s. Vol.I annual ll'leootlve Bonus polentlal is 60,000.00. Yoor on-target a,-vwat eamlr.gs at plan will bt
S200,000.00. llelai!$ of your on-wge1 eamings and ve o-.-'i'>ed it th;; Sala$ Comp;;nsati:,n Pl8n 'M\lch • be provided
by yc,ur manager. This clfer is c0111r,ge,,1 upon 1he suc:cessl..f C0R1!)lemn ol me $1A.CQ'6E!fl process.

You w'II receive a recoverable, monthly c raw of $3,750.00. ShO\Jld ycu leave Sur\ prior !o M l9COVel)I of 1he draw, Mrf
amounts oulslall<ft19 Vii i be deducted llom your Unal l"IY, bontJS8S, commiSsbns and accrued vacation and y011 ...11 be
raspon$1ble !or 1eanb'.11&emenl of any r ~ ! ! f.

In add~oon. Mare Of!emg you a      lol1II «.rm dlsabil!ty banellt wllh a life fime blnalil pe<iocl.
You VliDalso receive a momhill car allov.<allCe ol $450.00.

we a,e also ottemg you a non-quafllied s10ek opi.o'l 10 pu:aiase 1,500         shares Of S,,,,'s Convnoo stock, subject to the
approval of Ille Board ol OiredD<S ol this granl al Iha Board's next meaing tOl!oMlg '/0\K start aa1e il ac:axdance '<1111
lheierms of Sui's$10citoptlon plan. sun recently aMOO".ceoa 2-wr-1 stoekSl)!il tt you start your ~ o n or
before Novemeer 8, 2000, Ille number OI snares 8'AlJeCI to your opllon incl<O!d in this otter wll be e!lgible for the sloe•
split. If your employment wllh Sun begins after Noverr.ba 8, 2000, yOUI oplian will not be ellgi)le for Ille stock split
c,ecause , V<I be approvecs and grat1t8d atter '1e Reccm Da:e ror lhe sleek spla. Uncle: l!le letms al ~ s Plan, the
O!)O)l1 ce<cise price.,. be 1he Fair Ma.1<ei Va,e of a sllare ot &.l's Onmon s:oct on Ille dale GI gmnr. n-.e sll3les
SObjilCt to the op!i)o ves1 al a 13leot 20% per annun.

What you need to do:

    S9'1 and C!ale1M enclosed ongr,ai al ttlis letter Md rerum ~ in Ille enclosecl --et,pe IO comm; Y0\K acceptance
    Relain !he d!.l!llcale lot you, records.

    Please complete Ille &II Mlcrcsystems, Inc. Employee P<09nelary L'llormalion Agreement. This agreement must be
    siglecl, wilhout mOdilicalion, on )'Our fwSI day 01 ..erk. r. you have any questions regiilding the Employee Pro;,rieta,y
    lnlofmation Agreemn, or any general DeM!l questiJos. please !eel tree 10 caJ Su10ial, SIJ'l's HR MSW//11 Cent«,
    at 1-888-953-4300 beMeeolllehoorsol 5.'30&.m. ano6.il0p.m. PST, Maldaylhr0<91 Thursilay, OI Friaay 5:30-
    4:00.
         Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 17 of 20




•   To SCl'ledl.Ce your New Hire OrientatiOn, Atr'Nilg O Slll. please QJI S\.rlO!al ot 1-688-953--1300 no later 1han
    Thursaay at noon prior to your start date to make your rese<Vation.. O<lemation will be held on Mooday, the first day
    of your employment. Please be sore to say you are registering for New H~e Orientation.

    On your fits! day ol employment please oong al o1 the fOfmS l'lClucled in ltle accompanywig pacl<age. Please atso
    provide documentary evidence of your identity and etigt)iliy tor employmem in the Unaed Slates. Th'5
    documentation is necessary for compliance with the Federal lnvnigration Law (Immigration Reform and Control AC1 of
    1966). The required doci.nentation is oescri>ed in the accompanying package.

What you need 10 know:

    This otter is valid for five (5) business days follOwing your receipt of this letter. The terms and condttions of this offer
    letter ~ersede any prior wrttten or oral co1M1ooications to you conceming e~menl al Soo.

    All required docunentation mUSI be received by SooOial on your first day 01 employment to avoid a delay ii your fllSI
    paycheck and medicaVdental C011erage. This w ,lj be coordinated dumg yow orientation session.

    II your start date changes, please notiy Bunny Jamal at 650-336-0591, as well as SunDial at 1-888- 953-4300.

    We are encbslng an ADA EvaJuat10n Form that lllCludes essential job adivties and job site normation. Sl1olAd you
    need a reaso,,able accommodation to pertorm the essential job functions, please requsst one through yow manager.

    Sun Mlcrosystems. Inc. is a s~ller to Federal and Stale governments and, as such, Is expected to comply v.ith the
    Drug Free Workplace Ad. Enclosed is a copy o1 $MI'S Drug Free Workplace Policy. Compliance ..ttll this policy Is a
    concmon 01 employment for employees of SMI and its Slbsldiaries in Ille Uniled States. 11 you have questi>ns
    regarding this policy, please feel free to contact SunOial at 1-883-953-4300.

I look forward to a favorable reply and to welcoming you to Sun.

Sincerely,


~A~
Nancy~
Soo Mlcrosystems Staffing




                                                                                                   '
                                                                                                   JI,

AcknovAedged and accepted Y                                    Date                   Start date               Buthdate MWOO
508382/110-171-o281/Sol!lj,lrev
Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 18 of 20




            EXHIBIT 
(Page 52    of   625)

                            Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 19 of 20
                                                                           20111163A11.1 1012510 4


                                                                             -ri-toinrotOni             EC I              Si
                                                                             1274 -    193104
                                                                                                                               L-
                                                                             SUN MICROSYSTEMS,        INC.       LTD
           NAME                     711brnp/x)
           ADDRES                                           R4 friller Ps\ s.s.N
           CITY, STATE, Z113. ))\)\ -h                                          TELEPHONE             —
                                                                                           /0 '5/ - Fle06 — 741 77

           CLIENT 50               efi ‘(
                                        l 11\)%- \1 1-eirniD

           PLAN No)l          L-7D          LOCATION    OL-1          a/STD CLAIM No.      12 \ 2.2.n
           Sex [ 1 Male [male

           Date of Birth                         61                      I] Verified Age at D/D

           Date of Hire                 a        03QI
           Plan Participation Began             It) 130 1VO              Pre-X Period ti      I   103- 0130

           DATE OF DISABILITY                                            Waiting Period
                                                 -7 261 -0 i

           Benefit Begin Date                   10 13-7Led
           Diagnosis
                                                                \-urn`Do-
           Occupation               e 5 c Ve`0
           KEY DATES:

           Any Occ Definition Applies As Of:                              -7 lag 103
           Must Qualify for SS As Of:                                        lab
           Mental/Nervous Exclusion Applies As Of:

           Other:

           Maximum Duration: II T65               [] ADEA

           LTD BENEFIT: (Reported Salary: .C.1)Di 000                              per    yet,i
           Monthly Salary: c llpi (Pik . (i;            x      r in         = Monthly Benefit
                                                                                                  I
                                                                                                             4
                                                                                                                 .
                                                                                                                     fi
           GADisabilityWorms\LTD Coversheadoc

                                                                                      , ,,9p -s4 114609
(Page 53    of   625)

                            Case 4:21-cv-00026-YGR Document 23 Filed 03/19/21 Page 20 of 20

                                                                                        2!310211 1 nnerinla



           OFFSETS:                                 Effective      Paid Thru            Wkly Rate         Monthly Rate

           SS Disability: Primary

                        Dependent

           SS Retirement: Primary

                        Dependent

           SDI/VP/STD:

           WC:




           Other:

           SOCIAL SECURITY:

           Application Filed:                                   [] Denied       /   /       [] Approved        /   /

           Request for Reconsid:                                [] Denied       /   /        [] Approved       /   /

           Request for Hearing:                 /     /         [] Denied       /   /        [] Approved       /   /

           DEPENDENT INFORMATION:

           Spouse                                         DOB:        /     /             Age 62:    /     /

           Child                                          DOB:        /     /             Age 1 8:   /     /

           Child                                          DOB:        /     /             Age 18:    /     /

           DOCUMENTS NEEDED:                    Requested                 Date Due             Date Received

           WCRA
           3RD Party RA
           SS RA
           SS App. Receipt
           SS Notice of Award
           Dependent Quest.
           JD
           TE & E
           Medical Records:
           Medical Records:
           Medical Records:
           GADisabilityWoimaTD Covershect.doc
